In an action for specific performance of a contract to sell real property, the defendants Joshua Development Corp., and Stein & Farkas, LLI] appeal from an order of the Supreme Court, Kings County (Lewis, J.), dated June 25, 2004, which denied their motion pursuant to CPLR 3211 (a) (7) and (8) to dismiss the complaint and granted the plaintiffs’ cross motion for summary judgment on the cause of action asserted against the defendant Joshua Development Corp. for specific performance.
Ordered that the appeal by the defendant Stein & Farkas, LLI) from so much of the order as granted the plaintiffs’ cross motion for summary judgment on the cause of action asserted against the defendant Joshua Development Corp., is dismissed, without costs or disbursements, as it is not aggrieved by that portion of the order (see CPLR 5511); and it is further,
Ordered that the order is affirmed, without costs or disbursements.
In response to the plaintiffs’ showing of their entitlement to summary judgment on their cause of action for specific performance of a contract to sell real property, the defendant Joshua Development Corp., the seller herein, failed to raise a triable issue of fact sufficient to warrant the denial of the plaintiffs’ cross motion (see Chowdhury v Soroka, 16 AD3d 613 [2005]; South Shore Skate Club v Fatscher, 17 AD2d 840 [1962]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]).
The appellants’ remaining contentions are without merit. Florio, J.P., Krausman, Spolzino and Lifson, JJ., concur.